Citation Nr: 1500481	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for internal derangement, left knee status post reconstruction with degenerative joint disease.

2.  Entitlement to an increased initial rating in excess of 10 percent for recurrent subluxation or lateral instability of internal derangement, left knee status post reconstruction with degenerative joint disease.

3.  Entitlement to an increased initial rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Coast Guard from October 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for a right knee degenerative joint disease (hereinafter, right knee disability) and assigned a 10 percent disability rating based on painful repetitive motion, effective September 25, 2007.  The RO also denied the Veteran's claim for an increased rating in excess of 10 percent for internal derangement, left knee status post reconstruction with degenerative joint disease.  In March 2009, the Veteran filed a notice of disagreement (NOD), and a statement of the case was issued in January 2010.  In January 2010, the Veteran filed a substantive appeal (VA Form 9).

With respect to the claim for an increased rating for left knee disability, the Veteran was initially granted service connected in September 1986, and he was assigned a 10 percent disability rating.

In a subsequent rating decision, dated October 2012, while the case was in appeal status, the RO granted service connection for slight recurrent subluxation or lateral instability in the left knee, and assigned a separate 10 percent disability rating, effective September 25, 2007.  However, this issue is still before the Board because a higher rating is still available, the Veteran has not expressed satisfaction with this rating, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue is still on appeal.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing conducted at the RO in Seattle, Washington.  A transcript of that hearing is contained in the claims file.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.

The issue of entitlement to service connection for a lower back disorder as secondary to service-connected knee disabilities has been raised at the Travel Board Hearing conducted before the undersigned  VLJ on September 9, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased initial rating for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's internal derangement, left knee status post reconstruction with degenerative joint disease, was manifested by X-ray evidence of degenerative changes with painful motion; there is no evidence of limitation of motion or incapacitating exacerbations.  The evidence shows functional limitations as a result of repetitive use of the knee and flare-ups.

2.  Throughout the rating period on appeal, the Veteran's internal derangement, left knee status post reconstruction with degenerative joint disease, was manifested by slight recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for internal derangement, left knee status post reconstruction with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DC) 5260 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation in excess of 10 percent for recurrent subluxation or lateral instability of the Veteran's internal derangement, left knee status post reconstruction with degenerative joint disease manifested by have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
With regard to the Veteran's claim for an increased rating for his left knee, the RO sent a letter the Veteran in April 2008 with VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claim for an increased rating for his left knee, VA obtained the Veteran's service treatment records and VA treatment records.  In addition, the Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect the September 2014 Travel Board Hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ who presided over that hearing.  In Bryant v. Shinski, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).
Here, during the September 2014 hearing, the VLJ identified the issues on appeal.  In addition, information was solicited regarding the Veteran's conditions, including the current symptoms associated with his current disabilities, and he explained why he believed he warranted an increased rating for his knee disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the hearing was legally sufficient.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for an increased rating.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.


Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rating at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003, which provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence, the rating should be based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted, but if there are occasional incapacitation exacerbations, a 20 percent rating is warranted.

With respect to the first method, the appropriate DCs to rate limited motion of the knee are DCs 5260 and 5261.  A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R.          § 4.71a, Diagnostic Code 5257.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a higher rating is warranted for his service-connected internal derangement, left knee status post reconstruction with degenerative joint disease.

By way of background, the Veteran was granted service connection in 1986 for his left knee disability, and was assigned a 10 percent rating for slight recurrent subluxation or lateral instability under DC 5257.  A July 2002 rating decision continued the 10 percent rating under DC 5257.  In June 2005, another rating decision continued the 10 percent disability rating, but changed the DC from 5257 to 5260 for limitation of flexion.  The Veteran did not appeal the change in diagnostic codes.  The July 2008 rating decision on appeal continued the 10 percent rating based on evidence of painful repetitive motion under DC 5260.  In October 2012, the RO granted a separate rating for slight recurrent instability in the left knee, effective September 25, 2007.  Thus, the Veteran's left knee is currently assigned two separate 10 percent ratings under the diagnostic codes for recurrent subluxation or lateral instability and limitation of flexion.  38 C.F.R. § 4.71a, DCs 5257, 5260.

The Veteran was given a VA examination in June 2008.  During the examination, the Veteran complained of pain and swelling in the left knee.  While the Veteran was content with his range of motion, he stated that repetitive motion increased his pain.  The Veteran stated that his left knee would collapse, and stated that he needed a brace to stabilize his left knee.  The examiner noted a range of motion from 0 degrees to 120 degrees.  There was a trace of effusion and synovial thickening on the left knee.  The examiner found pain on movement and increased pain on repetitive movement, but noted no additional loss in range of motion.    The examiner diagnosed the Veteran with internal derangement, left knee, with degenerative joint disease, status post reconstruction.  The examiner opined that flare-ups of the left knee were not expected at that time.  X-ray results showed mild to moderate medial compartment and minimal patellofemoral compartment degenerative joint disease.  Trace drawer signs were shown in the left knee.
The Veteran was given another VA examination in January 2012.  The examiner diagnosed the Veteran with internal derangement of the left knee with degenerative changes, status post reconstruction.  The examiner noted that arthritis was confirmed by imaging.  During the examination, the Veteran reported that the pain in his left knee is generally worse than the pain in his right.  He described the pain as "dull with stabbing type pain at times."  The Veteran stated that he experiences episodes of popping, grinding, catching, and swelling in both knees.  He also stated that his left knee experiences weakness and episodes of giving way.  The Veteran also reported "flare ups," saying that, four to five times a month, his knees would become aggravated, and that it would take two to three days for the symptoms associated with the "flare up" to subside.

During the examination, left knee flexion was shown to be 115 degrees, with evidence of painful motion at 115 degrees.  Extension was limited to 5 degrees.  The examiner noted that the Veteran was able to perform three repetitions, and that range of motion was the same.  The examiner found functional loss and/or functional impairment after repetitive use in the left knee, including less movement than normal; pain on movement; swelling; and interference with sitting, standing, and weight bearing.  Pain on palpation was shown in the left knee.  The Veteran demonstrated active movement against some resistance in the muscle strength test for both flexion and extension.  Anterior instability (Lachman Test) was shown to be 2+ (5-10 millimeters), and medial-lateral instability was show to be 1+ (0-5 millimeters).  The examiner noted occasional use of a brace and a cane.  As to the functional impact on the Veteran's ability to work, the examiner noted no functional impact.

At his hearing, the Veteran stated that his left knee has been slowly weakening, and he endures pain throughout the day, and the pain in his left knee starts as soon as he wakes up in the morning.  The Veteran described the brace he wears on his left knee as one that stems from his calf to his thigh, and it is meant to stabilize his left knee and prevent it from slipping back and forth.  If he did not wear his brace, he said that his left knee will totally "go out" and that he will fall to his knees, which occurs once or twice a month.  Finally, the Veteran stated that, as he goes through his daily activities, his left knee progressively gets worse, and prevents him from functioning normally.

In October 2014, the Veteran submitted a letter, along with a waiver of RO consideration, from the VAMC discussing the recent findings from an X-ray.  The letter stated that X-ray revealed postsurgical changes in his left knee.  There was a small supratellar joint effusion with a staple quadriceps enthesophyte and anterior patellar spurring.  The X-ray showed interval progression of mild to moderate degenerative changes of the medial compartment and mild degenerative changes at the patellofemoral compartment.  There was no evidence of acute fracture or dislocation.  The examiner found no evidence of patellar subluxation or dislocation.

The Veteran's reports of pain after extended use, flare-ups, and pain on motion, as well as weakness in the joint, are competent because these symptoms can be observed by lay persons.  The Veteran's contentions are also supported by the January 2012 VA examiner who also noted pain on movement; less movement than normal; swelling; and interference with sitting, standing, and weight bearing.  The Veteran has not indicated, and the record does not show, that his left knee disability has worsened since the January 2012 VA examination.  

Again, the Board notes that the Veteran's left knee is currently rated under DC 5260 for his left knee.  Based on the evidence contained in the record, the Veteran has never met the range-of-motion criteria for a compensable rating under 5260 (flexion limited to 45 degrees), but was nevertheless assigned a 10 percent rating under DC 5260 based on limitation of motion shown by satisfactory evidence of painful motion.  This is a result of the second method for evaluating degenerative arthritis under DC 5003 which, again, allows for a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion demonstrated by satisfactory evidence of painful motion.
The record shows that the Veteran continues to suffer from degenerative joint disease.  As mentioned previously, the October 2014 VA treatment records show that the Veteran is currently diagnosed with interval progression of mild to moderate degenerative changes of the medial compartment and mild degenerative changes at the patellofemoral compartment based on objective X-ray findings.   The VA examination conducted in June 2008 showed similar findings.  In addition, the October 2012 VA examination noted that there was objective evidence of painful motion during the examination.  These findings warrant the minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003, 5260.  A higher rating is not warranted because the record does not show occasional incapacitating exacerbations, and the Veteran's range of flexion is not limited to 30 degrees or less, and extension is not limited to 15 degrees or more.

However, the record also shows that Veteran suffers from additional functional loss due to pain following repetitive use, particularly as explained in the January 2012 VA examination report.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  Even though both VA examinations determined that pain was elicited only at the end ranges on flexion, and range of motion remained the same on repetitive testing, both examiners noted increased pain on repetitive movement in the left knee.  For example, the January 2012 VA examiner affirmatively noted functional loss and/or functional impairment after repetitive use in the left knee, including less movement than normal; pain on movement; swelling; and interference with sitting, standing, and weight bearing.  The examiner's findings are consistent with the Veteran's lay statements.  The Board thus finds that the Veteran's left knee disability meets the standards set out in DeLuca and Mitchell and, therefore, warrants an increased disability rating of 20 percent effective September 25, 2007, the date of the claim for an increased rating.

As to the 10 percent rating assigned for slight recurrent subluxation or lateral instability in the left knee, during the June 2008, the Veteran stated that his left knee would often times collapse, and stated that he needed a brace to stabilize his left knee.  On examination, the examiner confirmed the existence of trace drawer signs in the left knee.  During his January 2012 VA examination, the Veteran again expressed similar symptoms; he told the examiner that his left knee experienced weakness and episodes of "giving way."  Following repetitive range-of-motion testing, the examiner did not find that the Veteran suffered from additional weakened movement or instability of station.  As noted above, however, medial-lateral instability was noted as only being 1+ (0-5 millimeters).  During the hearing before the undersigned, the Veteran confirmed the use of a brace on his left knee, saying that it kept his knee from slipping back and forth inside the joint.  Also, the Veteran said that, once or twice a month, his left knee gives way and causes him to fall.  The Veteran said this feeling was present for the past two years.

In light of the evidence above, the Board finds that the Veteran's left knee is manifested by only slight recurrent lateral instability.  In reaching this decision, the Board has considered the Veteran lay statements with respect to the nature of the symptoms associated with his left knee disability, including his testimony at the Board hearing.  The Veteran's testimony is supported by the medical evidence of record, including both VA examinations that noted only minimal findings regarding stability.  Based upon the evidence of record, the Veteran's left knee has not been manifested by moderate or severe recurrent subluxation or lateral instability.  Thus, a rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee is not warranted.

The Board further points out that no other provision of VA's rating schedule provides a basis for any higher rating for any knee disability.  There have been no medical findings of ankyloses, impairment of the tibia or fibula, or genu recurvatum.  In the absence of absence of such findings, evaluating the knee under DCs 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.

Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  


The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the symptoms of restriction of motion and pain on motion.  The Veteran's difficulty with ambulation; swelling; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings, including the additional 10 percent assigned above in recognition of functional impairment.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended and there is no medical evidence that suggests that his left knee disability alone renders him unable to obtain or sustain gainful employment.  As mentioned previously, the Veteran claimed that his back problem that caused him to stop working.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an increased rating in excess of 10 percent for internal derangement, left knee status post reconstruction with degenerative joint disease is denied.



ORDER

Entitlement to a rating 20 percent for internal derangement, left knee status post reconstruction with degenerative joint disease is granted.
Entitlement to an increased initial rating in excess of 10 percent for recurrent subluxation or lateral instability of the Veteran's internal derangement, left knee status post reconstruction with degenerative joint disease is denied.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's right knee claim, but a remand is necessary before the Veteran's claims on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.

For background, the Veteran was granted service connection in July 2008 for right knee degenerative joint disease, and assigned an initial rating of 10 percent.  The RO granted the 10 percent rating, despite the failure to meet the criteria in DC 5260, based on objective evidence of painful repetitive motion in the right knee.  Under DC 5003, when degenerative arthritis is shown by X-ray findings, the Veteran's disability rating will be based upon the limitation of motion found in the appropriate DC for the joint.  For the knee, the limitation of motion criteria is found in DCs 5260 (flexion) and 5261 (extension).  When, however, range-of-motion testing fails to meet a compensable rating, the Veteran is entitled to a 10 percent rating based on limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5260.

In February 2008, VA treatment records show that the Veteran was seen regarding a bump on his right knee.  The physician that treated the Veteran recommended that he use a brace on his right knee for support.  

The Veteran was given a VA examination in June 2008 in conjunction with his service connection claim for his right knee.  At the examination, the Veteran stated that he was recently diagnosed with arthritis in his right knee, and that he experienced pain on a daily basis, swelling, and morning stiffness.  The Veteran stated that repetitive movement usually increased the pain, and that he experienced pain going up and down stairs.  The Veteran reported locking episodes in his right knee.

The examiner noted a mild synovial thickening in the right knee, and stated there was pain on movement and increased pain following repetition, although there was no additional range of motion loss.  Range of motion was recorded as 0 to 120 degrees.  The examiner found no lateral collateral, medial collateral, or cruciate ligament laxity in the right knee.  The examiner diagnosed the Veteran with early degenerative joint disease of the right knee, and opined that he would not expect flare-ups of the right knee at that time.

The Veteran was given another VA examination in January 2012.  The examiner diagnosed the Veteran's right knee as osteochondroma with degenerative joint disease.  During the examination, the Veteran stated that the pain in his right knee is aggravated by cold weather.  As mentioned above, the Veteran also reported "flare ups," saying that, four to five times a month, his knees would become aggravated, and that it would take two to three days for the symptoms associated with the "flare up" to subside.

Range of motion testing revealed flexion to 125 degrees with no objective evidence of painful motion.  The Veteran displayed full extension with no objective evidence of painful motion.  The Veteran's range of motion remained unchanged following repetitive-use testing.  The examiner noted the following functional loss/impairments following repetitive use: swelling; and interference with sitting, standing, and weight bearing.  The examiner also found that the Veteran's suffered from tenderness or pain to palpation in the right knee.  Muscle strength and joint stability tests were normal, and the examiner found no evidence of a history of recurrent patellar subluxation or dislocation.

During the hearing before the undersigned, the Veteran indicated a worsening of his right knee disability, and has since submitted evidence of orthopedic treatment for a bone spur involving his service-connected right knee.  See Hearing Transcript, September 2014; see also Photographs, September 2014.  The Veteran also stated that the bone spur causes a great deal of pain in his right knee and that, without the use of his knee brace, the bone spur "digs" at him.  The Veteran also stated that it feels as though the bone spur is rubbing against one of the ligaments inside of his knee.  The Veteran indicated that he was advised that surgery was not necessary at this point, but that he has yet to have imaging done to assess whether the bone spur is rubbing against the ligaments in his knee.

The pathology of the bone spur was not addressed in the January 2012 VA examination, and it demonstrates a potential worsening of his right knee disability, which as noted above, is assigned a 10 percent rating based on painful repetitive motion.  Because of this, the Board finds it necessary to remand this issue so that a new VA examination to assess the current degree of severity of the Veteran's service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, during the hearing, the Veteran indicated that he has received continuous treatment from the VAMC in Portland.  However, review of the Veteran's claims file shows VA treatment records dated to September 2012.  Therefore, the RO should associate with the claims file any outstanding VA treatment records pertaining to the Veteran's right knee disability.  In addition, the Veteran should be asked to identify any non-VA healthcare provider whom he has seen for his right knee.  Thereafter, all identified records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an opportunity to submit or identify any additional, outstanding private treatment records referable to his right knee disability.  After obtaining any necessary authorization forms from the Veteran, the AOJ should obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  The AOJ should also obtain any VA treatment records from September 2012 to the.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 3.159(e).

3.  After completing the above development to the, the RO should schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner is asked to specifically address what impact, if any, the Veteran's bone spur has on his left knee disability.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

4.  After the above development, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the base is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


